DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Amendment 

2.	The Amendment filed July 2, 2021 has been entered.    Claims 1, 2, 15, and 16 have been amended.    Claims 1-21 are pending in the application.   Applicant’s amendments to the Claims have overcome the 112 (b) rejection previously set forth in the Non-Final Office Action mailed April 02, 2021.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Independent claim 1 is indefinite because claim 1 recites limitation “the first location” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
		
	Claims 2-14 depend from claim 1, and are also rejected for the same reasons.

Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/746134.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-21 of the current Application (16/746211) being obvious wording variations in scope to claims 1-20 of copending Application No. 16/746134.  

	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	
	Regarding claim 1, see claim 1 of copending Application No. 16/746134.  

	Regarding claim 2, see claims 1 and 2 of copending Application No. 16/746134.
 
	Regarding claim 3, see claim 6 of copending Application No. 16/746134.
 
	Regarding claim 4, see claim 1 of copending Application No. 16/746134.
 
	Regarding claim 5, see claim 6 of copending Application No. 16/746134.
 
	Regarding claim 6, see claims 6 and 8 of copending Application No. 16/746134.
 
	Regarding claim 7, see claim 9 of copending Application No. 16/746134.

	Regarding claim 8, see claim 2 of copending Application No. 16/746134.
 
	Regarding claim 9, see claim 3 of copending Application No. 16/746134.
 
	Regarding claim 10, see claim 4 of copending Application No. 16/746134.
 
	Regarding claim 11, see claim 5 of copending Application No. 16/746134.
 
	Regarding claim 12, see claim 12 of copending Application No. 16/746134.
 
	Regarding claim 13, see claim 11 of copending Application No. 16/746134.
 
	Regarding claim 14, see claim 12 of copending Application No. 16/746134.
 
	Regarding claim 15, see claim 13 of copending Application No. 16/746134.
 
	Regarding claim 16, see claims 13 and 14 of copending Application No. 16/746134.
 
	Regarding claim 17, see claim 17 of copending Application No. 16/746134.
 
	Regarding claim 18, see claim 17 of copending Application No. 16/746134.

	Regarding claim 19, see claim 17 of copending Application No. 16/746134.
 
	Regarding claim 20, see claim 18 of copending Application No. 16/746134.
 
	Regarding claim 21, see claim 14 of copending Application No. 16/746134.

	Below is a chart showing the similarities and differences of instant application (16/746211), claims 1-21; and copending Application No. 16/746134, claims 1-20.  

16/746211
16/746134
1. A method comprising: receiving multiple audio signals detected by multiple receivers, the multiple receivers positioned to receive audio transmissions from computing devices located within a service area; 
detecting a first audio transmission in a first subset of the audio signals, the first subset of the audio signals being received by a first subset of the receivers positioned to receive audio transmissions from computing devices 
identifying, from among multiple transmitters positioned in the first location to transmit audio transmissions to the computing devices located within the service area, at least one first transmitter positioned to transmit audio transmissions to computing devices located within at least a subset of the first portion of the service area; wherein the at least one first transmitter is identified based on the first subset of the audio signals; and 

transmitting a second audio transmission using the at least one first transmitter.

2. The method of claim 1, wherein identifying the at least one first transmitter further comprises: identifying a second subset of the audio 




3. The method of claim 2, wherein the at least one first transmitter is identified, from among the multiple transmitters, as the at least one first transmitter 

4. The method of claim 1, wherein identifying the second subset of the receivers further comprises: determining, for each audio signal of the first subset of the audio signals, a detection time of the first audio transmission.

5. The method of claim 4, wherein the second subset of the receivers is identified to include a first receiver corresponding to a first audio signal with the earliest detection time.

6. The method of claim 5, further comprising calculating, a time difference between the earliest detection time and the detection times for the first subset of the audio signals other than the first audio signal, and 






7. The method of claim 6, wherein the predetermined threshold is less than or equal to 50 milliseconds.





8. The method of claim 1, further comprising: detecting a third audio transmission in a third subset of the 

9. The method of claim 8, wherein the third audio transmission is detected within one second of detecting the first audio transmission.

10. The method of claim 8, wherein the first audio transmission and the third 




11. The method of claim 8, wherein the third subset of the receivers does not include any of the first subset of the receivers.






12. The method of claim 1, wherein the second audio transmission includes an acknowledgment that the first audio transmission was received.

13. The method of claim 1, wherein detecting the first audio transmission in 


















14. The method of claim 13, wherein the second portion of the first audio transmission is a preamble indicating the start of the first audio transmission.





















15. A system comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the processor to: receive multiple audio signals detected by multiple receivers, the multiple receivers positioned to receive audio transmissions from computing devices located within a service area; detect a first audio transmission in a first subset of the audio signals, the first subset of the audio signals being received by a first subset of the receivers positioned to receive audio transmissions from computing devices located within a first portion of the service area; identify, from among multiple transmitters positioned to transmit audio transmissions to the computing devices located within the service area, at least 

16. The system of claim 15, wherein the memory stores further instructions which, when executed by the processor while identifying the at least one first transmitter, cause the processor to: identify a second subset of the audio signals that correspond to a second subset of the receivers that are located closest to a first source of the first audio transmission, the second subset of the receivers positioned to receive audio transmissions from computing devices within a second portion of the service 

17. The system of claim 16, wherein the at least one first transmitter is identified, from among the multiple transmitters, as the at least one first transmitter located closest to the second subset of the receivers.














18. The system of claim 15, wherein the memory stores further instructions which, when executed by the processor while identifying the second subset of the receivers, cause the processor to: determine, for each audio signal of the first subset of the audio signals, a detection time of the first audio transmission.

19. The system of claim 18, wherein the second subset of the receivers is identified to include a first receiver corresponding to a first audio signal with the earliest detection time.






20. The system of claim 19, wherein the memory stores further instructions which, when executed by the processor, cause the processor to calculate, a time difference between the earliest detection time and the detection times for the first subset of the audio signals other than the first audio signal, and wherein the second subset of the receivers is identified to further include receivers corresponding to the audio signals of the first subset of the audio signals with time differences less than a predetermined threshold.












21. The system of claim 15, wherein the memory stores further instructions which, when executed by the processor, cause the processor to: detect a third audio transmission in a third subset of the audio signals, the third subset of the audio signals being received by a third subset of the receivers positioned to receive audio transmissions from computing devices located within a third portion of the service area; identify, from among the multiple transmitter, at least one second transmitter positioned to transmit audio transmissions to computing devices located within a 




detecting a first audio transmission in a first subset of the audio signals, the first subset of the audio signals being received by a first subset of the receivers, and the first audio transmission containing first data for 
identifying a second subset of the audio signals that correspond to a second subset of the receivers with strongest magnitudes of the first audio transmission; combining portions of the second subset of the audio signals corresponding to at least a first portion of the first audio transmission to generate a first combined audio transmission signal; and 



decoding the at least a portion of the first combined audio transmission signal to extract the first data.

2. The method of claim 1, further comprising: detecting a second audio transmission in a third subset of the audio signals, the third subset of the 

3. The method of claim 2, wherein the second audio transmission is detected within one second of detecting the first audio transmission.



4. The method of claim 2, wherein the first audio transmission and the second audio transmission are transmitted using the same audio carrier channel.




5. The method of claim 2, wherein the fourth subset of the receivers does not include any of the second subset of the receivers.


6. The method of claim 1, wherein identifying the second subset of the receivers further comprises: determining, for each audio signal of the first subset of the audio signals, a time difference between when the first 

7. The method of claim 6, wherein combining the portions of the second subset of the audio signals comprises adjusting timing information of each audio signal of the second subset of the audio signals based on a time difference of the audio signal.

8. The method of claim 6, wherein the second subset of the audio signals are identified as the audio signals of the 












9. The method of claim 8, wherein the predetermined threshold is less than or equal to 50 milliseconds.


10. The method of claim 1, wherein combining the portions of the second subset of the audio signals further 

11. The method of claim 1, wherein detecting the first audio transmission in the first subset of the audio signals comprises detecting a second portion of the first audio transmission in the first subset of the audio signals, the first portion of the first audio transmission including a predetermined audio sequence.

12. The method of claim 11, wherein the second portion of the first audio transmission is a preamble indicating the start of the first audio transmission.

13. A system comprising: a processor; and a memory storing instructions 

14. The system of claim 13, wherein the memory stores further instructions which, when executed by the processor, cause the processor to: detect a second audio transmission in a third subset of the audio signals, the third subset of the audio signals being received by a third subset of the receivers, and the second audio transmission containing second data for transmission using the second audio transmission; identify a fourth subset of the audio signals corresponding to a fourth subset of the receivers with strongest magnitudes of the second audio transmission; combine portions of the fourth subset of the audio signals corresponding to at least a first portion of the second audio transmission to generate a second combined audio transmission signal; and decode the at least a portion of the second combined 

15. The system of claim 14, wherein the first audio transmission and the second audio transmission are transmitted using the same audio carrier channel.

























16. The system of claim 14, wherein the fourth subset of the receivers does not include any of the second subset of the receivers.


















17. The system of claim 13, wherein the memory stores further instructions which, when executed by the processor while identifying the second subset of the receivers, cause the processor to: determine, for each audio signal of the first subset of the audio signals, a time difference between when the first audio transmission is detected earliest in a first audio signal of the first subset of the audio signals and when the first audio transmission is detected in the remaining audio signals of the first subset of the audio signals; and identify 

18. The system of claim 17, wherein the second subset of the audio signals are identified as the audio signals of the first subset of the audio signals with time differences less than a predetermined threshold.




19. The system of claim 13, wherein the memory stores further instructions which, when executed by the processor while combining the portions of the second subset of the audio signals, cause the processor to: identify, for each audio signal of the second subset 

20. A non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to: receive multiple audio signals detected by multiple receivers; detect a first audio transmission in a first subset of the audio signals, the first subset of the audio signals being received by a first subset of the receivers, and the first audio transmission containing first data for transmission using the first audio transmission; identify a second subset of the audio signals that correspond to a second subset of the receivers with strongest magnitudes of the first audio transmission; combine portions of the second subset of the audio signals corresponding to at least a first portion 



Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


8.	Claims 1-2, 12, 15, and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 5, 9, 13, 16, 19, and 20 of copending Application No. 16/746187.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2, 12, 15, and 16 of the current Application (16/746211) being obvious wording variations of method and apparatus claims to claims 1, 2, 3, 5, 9, 13, 16, 19, and 20 of copending Application No. 16/746187.  

	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	
	Regarding claim 1, see claims 1, 2, 3, 5, 9, 13, 16, and 20 of copending Application No. 16/746187.  It is noted that limitation processor and memory are taught in limitation computing devices in claims 1, and 20 of copending Application No. 16/746187.
 
	Regarding claim 2, see claims 1, 2, 3, 5, 9, 13, 16, and 20 of copending Application No. 16/746187.
  
	Regarding claim 12, see claim 19 of copending Application No. 16/746187.
  
	Regarding claim 15, see claims 1, 2, 3, 5, 9, 13, 16, and 20 of copending Application No. 16/746187.  It is noted that limitation processor and memory are taught in limitation computing devices in claims 1, and 20 of copending Application No. 16/746187.
 
	Regarding claim 16, see claims 1, 2, 3, 5, 9, 13, 16, and 20 of copending Application No. 16/746187.
  
claims 1-21; and copending Application No. 16/746187, claims 1-20.  


16/746211
16/746187
1. A method comprising: receiving multiple audio signals detected by multiple receivers, the multiple receivers positioned to receive audio transmissions from computing devices located within a service area; detecting a first audio transmission in a first subset of the audio signals, the first subset of the audio signals being received by a first subset of the receivers positioned to receive audio transmissions from computing devices located within a first portion of the service area; identifying, from among multiple transmitters positioned in the first location to transmit audio transmissions to the computing devices located within the service area, at least 

2. The method of claim 1, wherein identifying the at least one first transmitter further comprises: identifying a second subset of the audio signals that correspond to a second subset of the receivers that are located closest to a first source of the first audio transmission, the second subset of the receivers positioned to receive audio transmissions from computing devices within a second portion of the service area, wherein the second portion of the 

3. The method of claim 2, wherein the at least one first transmitter is identified, from among the multiple transmitters, as the at least one first transmitter located closest to the second subset of the receivers.

4. The method of claim 1, wherein identifying the second subset of the receivers further comprises: determining, for each audio signal of the first subset of the audio signals, a detection time of the first audio transmission.





6. The method of claim 5, further comprising calculating, a time difference between the earliest detection time and the detection times for the first subset of the audio signals other than the first audio signal, and wherein the second subset of the receivers is identified to further include receivers corresponding to the audio signals of the first subset of the audio signals with time differences less than a predetermined threshold.







8. The method of claim 1, further comprising: detecting a third audio transmission in a third subset of the audio signals, the third subset of the audio signals being received by a third subset of the receivers positioned to receive audio transmissions from computing devices located within a third portion of the service area; identifying, from among the multiple transmitter, at least one second transmitter positioned to transmit audio transmissions to computing devices located within a subset of the third portion of the service area; and 

9. The method of claim 8, wherein the third audio transmission is detected within one second of detecting the first audio transmission.



10. The method of claim 8, wherein the first audio transmission and the third audio transmission are transmitted using the same carrier channel.


11. The method of claim 8, wherein the third subset of the receivers does not include any of the first subset of the receivers.





13. The method of claim 1, wherein detecting the first audio transmission in the first audio signal comprises detecting a second portion of the first audio transmission in the first audio signal, the first portion of the first audio transmission including a predetermined audio sequence.

14. The method of claim 13, wherein the second portion of the first audio transmission is a preamble indicating the start of the first audio transmission.






16. The system of claim 15, wherein the memory stores further instructions which, when executed by the processor while identifying the at least one first transmitter, cause the processor to: identify a second subset of the audio signals that correspond to a second subset of the receivers that are located closest to a first source of the first audio transmission, the second subset of the receivers positioned to receive audio transmissions from computing devices within a second portion of the service area, wherein the second portion of the service area is contained within the first portion of the service area, wherein the 

17. The system of claim 16, wherein the at least one first transmitter is identified, from among the multiple transmitters, as the at least one first transmitter located closest to the second subset of the receivers.


18. The system of claim 15, wherein the memory stores further instructions which, when executed by the processor while identifying the second subset of the receivers, cause the processor to: determine, for each audio signal of the first subset of the audio signals, a detection time of the first audio transmission.

19. The system of claim 18, wherein the second subset of the receivers is identified to include a first receiver corresponding to a first audio signal with the earliest detection time.



20. The system of claim 19, wherein the memory stores further instructions which, when executed by the processor, cause the processor to calculate, a time difference between the earliest detection time and the detection times for the first subset of the audio signals other than the first audio signal, and wherein the second subset of the receivers is identified to further include receivers corresponding to the audio signals of the first subset of the audio signals with time differences less than a predetermined threshold.











21. The system of claim 15, wherein the memory stores further instructions which, when executed by the processor, cause the processor to: detect a third audio transmission in a third subset of the audio signals, the third subset of the audio signals being received by a third subset of the receivers positioned to receive audio transmissions from computing devices located within a third portion of the service area; identify, from among the 



















2. The audio transmitter/receiver array of claim 1, wherein each respective transmitter of the plurality of transmitters corresponds to at least one receiver of the plurality of receivers.















3. The audio transmitter/receiver array of claim 1, wherein each respective receiver of the plurality of receivers is separated from a respective transmitter of the plurality of transmitters by a respective structural member.

4. The audio transmitter/receiver array of claim 3, wherein the respective structural member has a length longer than a height of the respective transmitter.





6. The audio transmitter/receiver array of claim 5, wherein the first and second quantities are equal to eight.













8. The audio transmitter/receiver array of claim 7, wherein the first quantity is equal to eight and the second quantity is equal to four.














9. The audio transmitter/receiver array of claim 1, wherein each respective receiver of the plurality of receivers is integral with a housing of a respective transmitter of the plurality of transmitters.

10. The audio transmitter/receiver array of claim 1, wherein the service area includes a 360- degree area surrounding the audio transmitter/receiver array.

I1. The audio transmitter/receiver array of claim 1, wherein the service area includes up to a 180-degree area surrounding the audio transmitter/receiver array.



13. The audio transmitter/receiver array of claim 1, wherein the plurality of receivers are spaced evenly apart from one another on the support body and the plurality of transmitters are spaced evenly apart from one another on the support body.


14. The audio transmitter/receiver array of claim 13, wherein the plurality of receivers includes eight receivers and each respective receiver is oriented 45 degrees apart from a next adjacent receiver with respect to a center of the support body.

























16. The audio transmitter/receiver array of claim 1, further comprising a housing surrounding the plurality of receivers and the plurality of transmitters.


















17. The audio transmitter/receiver array of claim 16, wherein the housing includes sound- permeable materials at portions of the housing near the plurality of receivers and portions of the housing near the plurality of transmitters.

18. The audio transmitter/receiver array of claim 16, wherein the housing includes gratings or openings at portions of the housing near the plurality of receivers and portions of the housing near the plurality of transmitters.



19. The audio transmitter/receiver array of claim 16, wherein the housing includes at least one indicator configured to identify, in response to receiving an audio transmission, a direction from which the audio transmission was received.

20. An audio transmitter/receiver array comprising: a support body; a plurality of receivers mounted on the support body, the plurality of receivers arranged to receive audio transmissions from computing devices in a service area; and a plurality of transmitters mounted on the support body, the plurality of transmitters arranged to transmit audio transmission to computing devices in the service area, wherein the plurality of receivers includes a first quantity of receivers and the plurality of transmitters includes a second quantity 






Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




12.	Claims 1-6, 8, 10-12, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chung U.S. Patent Application Publication 20130262198 in view of Sylvain U.S. Patent Application Publication 20120262531, and further in view of Liu et al. U.S. Patent Application Publication 20200227039 (hereinafter, “Liu”); previously cited.
 		 
	Regarding claim 15, Chung teaches a system (the present solution is directed to a system and method of conducting a transaction with an audio-based communication. A mobile device of a customer detects, via a microphone, a carrier tone emitted by a device of a merchant (par [0018, see Chung). Referring to FIGS. 4A and 4B, systems and methods for using audio based communications to send data and perform transactions between a customer device and merchant device is depicted. These systems and methods used what is referred to as a Sound Wave Communication comprising: 
		a processor (As shown in FIGS. 1B and 1C, each computing device 100 includes a central processing unit 121, and a main memory unit 122, par [0044], see Chung); and
		 a memory storing (main memory unit 122, par [0044], FIGS. 1B and 1C) instructions which, when executed by the processor (The central processing unit 121 is any logic circuitry that responds to and processes instructions fetched from the main memory unit 122, FIGS. 1B and 1C, par [0045], see Chung), cause the processor to (such as device 102 with a processor that may be programmed with executable instructions to perform the functionality and/or operation described herein, par [0129], see Chung): 
			receive multiple audio signals detected by receiver (microphone of merchant client device 100A, Fig. 4A; this merchant client device may be any type and form of device 102 which may include a speaker and microphone, par [0129], see Chung), (audio based communications, par [0129], see Chung) from computing devices (customer smart phone device 100B, Fig. 4A; another device may be a customer's mobile device which may include a speaker and microphone, par [0129], see Chung; the two devices can communicate using SWC in an ad hoc manner without pairing setup and the device only need to have microphones and speakers, which is present in all smart phones, Figs. 4A, 4B, par [0128], see Chung) located within a service area (inside the merchant's store, par [0110]; Each of these device may ; 
			detect a first audio transmission (corresponding to microphone of merchant client device) positioned to receive audio transmissions from computing devices (corresponding to customer's mobile device) located within a first portion of the service area (area of merchant client 102, Fig. 4A; At step 454, upon the SWC module of the customer application being close enough hear the carrier signal, the SWC module can detect the carrier signal. The listening service may detect the carrier signal and inform the SWC module that another SWC module is available or in range to establish a session. Upon detection, the SWC module of the customer application can send a request to the merchant application's SWC module to establish a session via the SWC technique. The SWC modules can perform any type and form of handshake using any type and form of protocol to initiate and establish a session, such as an ad-hoc communication session. The SWC module of the customer application may send identification information of the customer and/or customer's device as part of the handshake. Likewise, the SWC module of the merchant's device may send identification information of the merchant and/or merchant's device as part of the handshake, step 454, Fig. 4B, par [0141], see Chung); 
			identify, from transmitter (corresponding to speaker of merchant client device) (in store, par [0123], see Chung) to transmit audio transmissions to computing devices (corresponding to customer's mobile device) located within a service area (i.e., store, par [0123], see Chung), at least one first transmitter positioned to transmit audio transmissions to computing devices located within (portion around merchant client 100A, Fig. 4A; this merchant client device may be any type and form of device 102, Fig. 1A which may include a speaker and microphone.  Another device may be a customer's mobile device which may include a speaker and microphone, Fig. 4A, par [0129], see Chung; in operation, the customer and merchant apps may use the SWC module(s) for sending and received data via the SWC technique. When communication between the two devices is desired, one device is placed within range of the other device. For example, a CRM customer may bring her smart phone running the SWC module within range of the merchant client which may be broadcasting a carrier tone over its speaker. When the customer client is close enough to pick up that tone, the customer app and merchant app can handshake to establish the communication session quickly and seamlessly, par [0133], see Chung); and 
			transmit a second audio transmission (via the merchant device) using the at least one first transmitter (When the customer client is close enough to pick up that tone, the customer app and merchant app can handshake to establish the communication session quickly and seamlessly. At this point, the merchant device can send over the store ID and the customer application can send back the customer ID, so 
	Chung further teaches each of the plurality of network identifiers may be associated with a different merchant. The application ranks a signal strength of the client device to the plurality of network identifiers and determines at which merchant the client device is located based on the ranking of the signal strength of the plurality of network identifiers (par [0016], see Chung).
	However, Chung does not explicitly disclose receiver being multiple receivers; first subset of the receivers; transmitter being multiple transmitters; the first portion of the service area being at least a subset of the first portion of the service area. 
	Sylvain teaches scalable video encoding in a multi-view camera system (see Title) including multiple receivers (microphones 18, see Fig. 6), first subset of the receivers (two adjacent microphones 18, see Fig. 6), multiple transmitters (speakers 46, see Figs. 6; as depicted, the multi-view camera system 10 includes a base unit 48 in which the video displays 42 and speakers 46 are mounted. The cameras 12 and microphones 18 may be mounted on a head unit 50, which is affixed to the base unit 48 via a support structure 52, par [0052], see Sylvain); subset (corresponding to microphones 18(A), Fig. 1) of the first portion of the service area (area of, microphones 18(A) through 18(E), and Users 1 through 5, respectively. As depicted, there are five (5) cameras 12, which are spaced apart and oriented outward about a perimeter of the multi-view camera system 10 to provide substantially 360 degree coverage of the conference environment, Fig. 1, par [0029], see Sylvain).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the scalable video encoding in a multi-view camera system taught by Sylvain with the system of Chung such that to obtain receiver being multiple receivers; first subset of the receivers; transmitter being multiple transmitters; the first portion of the service area being at least a subset of the first portion of the service area as claimed for purpose of providing the audio source information may provide source direction information as suggested by Sylvain in paragraph [0043].
 	However, Chung in view of Sylvain does not explicitly disclose the audio signals being a first subset of the audio signals, wherein the at least one first transmitter is identified based on the first subset of the audio signals. 
	Liu teaches electronic device and voice command identification method thereof (see Title) in which FIGS. 4A to 4C are schematic views illustrating a sound source orientation operation according to an embodiment of the invention. Referring to FIG. 4A, as an example, it is assumed that the sound source SR1 generates the sound SD1, and the microphones 110(1) to 110(8) of the microphone matrix 110 all receive the sound SD1. After determining the first trigger voice signal, the voice purify circuit 122 may respectively identify second trigger voice signals from a plurality of second sound signals generated by the microphones 110(2) to 110(8) (also referred to as second microphone) other than the first microphone 110(1), i.e., corresponding to a first subset of the audio signals. In other words, after determining the presence of the first trigger voice signal in the first sound signal, the voice purify circuit 122 may identify the second 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the electronic device and voice command identification method thereof taught by Liu with the system of Chung in view of Sylvain such that to obtain the audio signals being a first subset of the audio signals as claimed in order to provide the sound intensity of a portion of the sound signal within an angular range of the sound source angle is enhanced, as suggested by Liu in paragraph [0058].
	Chung in view of Sylvain in view of Liu, as modified teaches wherein the at least one first transmitter is identified based on the first subset (speakers 46, see Figs. 6; as depicted, the multi-view camera system 10 includes a base unit 48 in which the video displays 42 and speakers 46 are mounted. The cameras 12 and microphones 18 may be mounted on a head unit 50, which is affixed to the base unit 48 via a support structure 52, par [0052], see Sylvain); subset (corresponding to microphones 18(A), Fig. 1, par [0052], see Sylvain) of the audio signals (After determining the first trigger voice signal, the voice purify circuit 122 may respectively identify second trigger voice signals from a plurality of second sound signals generated by the microphones 110(2) to 110(8) (also referred to as second microphone) other than the first microphone 110(1), i.e., corresponding to a first subset of the audio signals, Figs. 4A to 4C, par [0046], see Liu).
 
	Regarding claim 16, Chung in view of Sylvain in view of Liu teaches the system of claim 15.  Chung in view of Sylvain in view of Liu, as modified, teaches wherein the memory stores further instructions which, when executed by the processor while identifying the at least one first transmitter (speaker from merchant client 100A, Fig. 4A, see Chung; speaker 46, Fig. 6, par [0052], see Sylvain ), cause the processor to: 
		identify a second subset of the audio signals (sound signals generated by the microphones 110(1), Fig. 4C, par [0046], see Liu) that correspond to a second subset of the receivers (corresponding to the microphones 110(1), Fig. 4C, par [0046], see Liu) that are located closest to a first source (corresponding to SR1, Fig. 4C) of the first audio transmission (After determining the first trigger voice signal, the voice purify circuit 122 may respectively identify second trigger voice signals from a plurality of second sound signals generated by the microphones 110(2) to 110(8) (also referred to as second microphone) other than the first microphone 110(1). In other words, after determining the presence of the first trigger voice signal in the first sound signal, the voice purify circuit 122 may identify the second trigger voice signal corresponding to the first trigger voice signal from each second sound signal (Figs. 4A to 4C, par [0046], see Liu)), the second subset of the receivers positioned to receive audio transmissions from computing devices (corresponding to customer's mobile device 100B, Fig. 4, see Chung) within a second portion of the service area (a portion customer's mobile device 100B, Fig. 4A, see Chung), wherein the second portion of the service area is contained within the first portion of the service area (signals from merchant client 100A covering area of customer's mobile device 100B, Fig. 4A, see Chung), 
		wherein the at least one first transmitter (from merchant client 100A, Fig. 4A, see Chung; speaker 46, Fig. 6, par [0052], see Sylvain) is positioned to transmit audio transmissions to computing devices located within at least a subset of the second portion of the service area (located in portion area of customer's mobile device 100B, Fig. 4A, paras [0128-0129], see Chung). 
 
	Regarding claim 17,  Chung in view of Sylvain in view of Liu teaches the system of claim 16.  Chung in view of Sylvain in view of Liu, as modified, teaches wherein the at least one first transmitter is identified (speaker from merchant client 100A, Fig. 4A, see Chung; speakers 46, Fig. 6, par [0052], see Sylvain), from among the multiple transmitters (speakers 46, Fig. 6, par [0052], see Sylvain), as the at least one first transmitter (speaker from merchant client 100A, Fig. 4A, see Chung; speakers 46, Fig. 6, par [0052], see Sylvain) located closest to the second subset of the receivers (microphones 18, Fig. 6, par [0052], see Sylvain, see also microphones 110(2), Figs. 4A to 4C, par [0046], see Liu). 
 
	Regarding claim 18, Chung in view of Sylvain in view of Liu teaches the system of claim 15.  Chung in view of Sylvain in view of Liu, as modified, teaches wherein the memory stores further instructions which, when executed by the processor while identifying the second subset of the receivers (microphones 18, Fig. 6, par [0052], see Sylvain, see also microphones 110(2), Figs. 4A to 4C, par [0046], see Liu), cause the processor to: 
		determine, for each audio signal of the first subset of the audio signals, a detection time of the first audio transmission (For example, as shown in FIG. 4A, the initial time of the first trigger sound signal in the first sound signal generated by the first microphone 100(1) is a time T1, Fig. 4A, par [0048], see Liu). 

	Regarding claim 19, Chung in view of Sylvain in view of Liu teaches the system of claim 18.  Chung in view of Sylvain in view of Liu, as modified, teaches wherein the second subset of the receivers is identified to include a first receiver corresponding to a first audio signal with the earliest detection time (For example, as shown in FIG. 4A, the initial time of the first trigger sound signal in the first sound signal generated by the first microphone 100(1) is a time T1, and the initial times of the second trigger sound signals in the second sound signals generated by the second microphones 110(2) to 110(8) are times T2 to T8, Fig. 4A, par [0048], see Liu). 
 
	Regarding claim 20,  Chung in view of Sylvain in view of Liu teaches the system of claim 19.  Chung in view of Sylvain in view of Liu, as modified, teaches wherein the memory stores further instructions which, when executed by the processor, cause the processor to calculate, a time difference between the earliest detection time and the detection times for the first subset of the audio signals other than the first audio signal (For example, as shown in FIG. 4A, the initial time of the first trigger sound signal in the first sound signal generated by the first microphone 100(1) is a time T1, and the initial times of the second trigger sound signals in the second sound signals generated by the second microphones 110(2) to 110(8) are times T2 to T8. In this embodiment, the voice purify circuit 122 calculates the time difference between the initial times of each pair of diagonal microphones, Fig. 4A, par [0048], see Liu), and 
		wherein the second subset of the receivers (microphone 110 (2), Fig. 4C) is identified to further include receivers corresponding to the audio signals of the first subset of the audio signals (of microphone 110 (1), Fig. 4C) with time differences (time difference moving averages) less than a predetermined threshold (target time difference moving average, Fig. 4C; Then, the voice purify circuit 122 chooses a plurality of target time difference moving averages according to the magnitudes of the time difference moving averages m1 to m8. In addition, the number of the target time difference moving averages is less than the number of the time difference moving averages. Specifically, the closer a microphone is to the sound source SR1 of the first trigger voice signal, the smaller the value of the corresponding time difference moving average. That is, in this case, the microphone 110(1) corresponding to the time difference moving average m1 is the microphone closest to the sound source SR1 among all the microphones 110(1) to 110(8), par [0054], see Liu ). 
 
	Regarding claim 21, Chung in view of Sylvain in view of Liu teaches the system of claim 19.  Chung in view of Sylvain in view of Liu, as modified, teaches wherein the memory stores further instructions which, when executed by the processor, cause the processor to: 
		detect a third audio transmission in a third subset of the audio signals (from location of SR1’, Fig. 4C, par 0057], see Liu), the third subset of the audio signals being received by a third subset of the receivers (111(8), Fig. 4C) positioned to receive audio transmissions from computing devices (from location of SR1’, Fig. 4C, par [0057], see Liu) located within a third portion of the service area (area covering by microphones 110(1) and 110(8), e.g., from 270 degree to 360 degree, Fig. 4C, par [0057], see Liu); 
		identify, from among the multiple transmitter (speakers 46, see Figs. 6; as depicted, the multi-view camera system 10 includes a base unit 48 in which the video displays 42 and speakers 46 are mounted. The cameras 12 and microphones 18 may be mounted on a head unit 50, which is affixed to the base unit 48 via a support structure 52, par [0052], see Sylvain), at least one second transmitter (speakers 46 in a range of from 270 degree to 360 degree in Figs. 6, par [0052] of Sylvain) positioned to transmit audio transmissions to computing devices located within a subset of the third portion of the service area (a customer smartphone device 100B, Fig. 4A of Chung being at location about 300 degree in Figs. 6, par [0052] of Sylvain; also as at location of SR1’, Fig. 4C, par [0057], see Liu); and 
		transmit a fourth audio transmission using the at least one first transmitter   (from merchant client 100A, Fig. 4A, see Chung; speaker 46, Fig. 6, par [0052], see Sylvain to customer's mobile device 100B, Fig. 4A, see Chung). 
 
	Regarding claim 1, this claim merely reflects the method to the apparatus claim of Claim 15 and is therefore rejected for the same reasons.

	Regarding claim 2, this claim merely reflects the method to the apparatus claim of Claim 16 and is therefore rejected for the same reasons.6

	Regarding claim 3, this claim merely reflects the method to the apparatus claim of Claim 17 and is therefore rejected for the same reasons.
	
claim 4, this claim merely reflects the method to the apparatus claim of Claim 18 and is therefore rejected for the same reasons.

	Regarding claim 5, this claim merely reflects the method to the apparatus claim of Claim 19 and is therefore rejected for the same reasons.

	Regarding claim 6, this claim merely reflects the method to the apparatus claim of Claim 20 and is therefore rejected for the same reasons.

	Regarding claim 8, this claim merely reflects the method to the apparatus claim of Claim 21 and is therefore rejected for the same reasons.

	Regarding claim 10, Chung in view of Sylvain in view of Liu teaches the method of claim 8.  Chung in view of Sylvain in view of Liu, as modified, teaches the applications using SWC can select from a plurality of encoding schemes on demand, based on policy or dynamically based on the type of data or transaction Some possible encodings are frequency modulation or amplitude modulation to encode the data to an audible frequency range that is suitable for playback and recoding on the devices' speakers and microphones (par [0134], see Przybyla).  When the merchant application is in a state ready for customers, the merchant application may call the SWC module to instruct the SWC module to play or transmit a carrier signal. This signal may be similar to the sounds one hears when modems perform their handshake. The SWC module 
	However Chung in view of Sylvain in view of Liu does not explicitly disclose wherein the first audio transmission and the third audio transmission are transmitted using the same carrier channel. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made, those of ordinary skill in the art when facing a design need of providing wherein the first audio transmission and the third audio transmission are transmitted using the same carrier channel would have recognized and would have been obvious to try to have modified the method of Chung in view of Sylvain in view of Liu such that to obtain wherein the first audio transmission and the third audio transmission are transmitted using the same carrier channel as claimed since there are a finite number of identified, predictable potential solutions (i.e., wherein the first audio transmission and the third audio transmission are transmitted using different carrier channel;  wherein the first audio transmission and the third audio transmission are transmitted using the same carrier channel) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is in order to provide the sound intensity of a portion of the sound signal within an angular range of the sound source angle is enhanced, as suggested by Liu in paragraph [0058].

	Regarding claim 11, Chung in view of Sylvain in view of Liu teaches the method of claim 8.  Chung in view of Sylvain in view of Liu, as modified, teaches as depicted, 
	 However, Chung in view of Sylvain in view of Liu does not explicitly disclose wherein the third subset of the receivers does not include any of the first subset of the receivers.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made, those of ordinary skill in the art when facing a design need of providing wherein the first audio transmission and the third audio transmission are transmitted using the same carrier channel would have recognized and would have been obvious to try to have modified the method of Chung in view of Sylvain in view of Liu such that to obtain wherein the third subset of the receivers does not include any of the first subset of the receivers as claimed since there are a finite number of identified, predictable potential solutions (i.e., wherein the third subset of the receivers include any the first subset of the receivers; wherein the third subset of the receivers include all the first subset of the receivers; wherein the third subset of the receivers does not include any of the first subset of the receivers) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is in order to provide the sound intensity of a portion of the sound signal within an angular range of the sound source angle is enhanced, as suggested by Liu in paragraph [0058].

claim 12, Chung in view of Sylvain in view of Liu teaches the method of claim 1.  Chung in view of Sylvain in view of Liu, as modified, teaches wherein the second audio transmission includes an acknowledgment that the first audio transmission was received (When an application needs to send data, the application calls the SWC module, provides the data to send, and waits for the acknowledgement of transmission was successful.  Similarly, on the receiving end, the application makes a call to the SWC module telling the SWC module to expect a data transmission. When the SWC module has successfully recorded, decoded and optionally decrypted the transmission, the SWC makes a callback and hands over the data received to the application, par [0137], see Chung). 

13.	Claims 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chung U.S. Patent Application Publication 20130262198 in view of Sylvain U.S. Patent Application Publication 20120262531 in view of Liu et al. U.S. Patent Application Publication 20200227039 (hereinafter, “Liu”), and further in view of Przybyla et al. U.S. Patent Application Publication 20180143292 (hereinafter, “Przybyla”); previously cited.

	Regarding claim 7, Chung in view of Sylvain in view of Liu teaches the method of claim 6.  Chung in view of Sylvain in view of Liu, as modified, teaches the SWC module may be designed and constructed to operate at a predetermined low frequency that provides a predetermined proximity range of two devices to be a certain distance to listen and send data using the SWC technique (par [0130], see Chung).  When communication between the two devices is desired, one device is placed within range of 
	However Chung in view of Sylvain in view of Liu does not explicitly disclose wherein the predetermined threshold is less than or equal to 50 milliseconds. 
	Przybyla teaches three dimensional object-localization and tracking using ultrasonic pulses (see Title) in which In comparison to time-of-flight measurements, time-difference-of-arrival 42 measurements do not require knowledge of when the ultrasonic pulse 18 at issue was transmitted by a base station 12. Only a local timing reference on the tracked object 14 may be needed. In addition, while the minimum time-of-flight measurement period may be limited by the propagation time of an ultrasonic pulse 18 from base station 12 to tracked object 14 (which is approximately 3 milliseconds for a separation of about 1 meter), the time difference-of-arrival can be measured at a high update rate (Fig. 4, par [0048], see Przybyla).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the three dimensional object-localization and tracking using ultrasonic pulses taught by Przybyla with the system of Chung in view of Sylvain in view of Liu such that to obtain wherein the predetermined threshold is less than or equal to 50 milliseconds as claimed in order improve the accuracy of the position estimates, as suggested by Przybyla in paragraph [0057].

	Regarding claim 9, Chung in view of Sylvain in view of Liu teaches the method of claim 8.  Chung in view of Sylvain in view of Liu, as modified, teaches the SWC module 
	However, Chung in view of Sylvain in view of Liu does not explicitly disclose wherein the third audio transmission is detected within one second of detecting the first audio transmission. 
	Przybyla teaches three dimensional object-localization and tracking using ultrasonic pulses (see Title) in which In comparison to time-of-flight measurements, time-difference-of-arrival 42 measurements do not require knowledge of when the ultrasonic pulse 18 at issue was transmitted by a base station 12. Only a local timing reference on the tracked object 14 may be needed. In addition, while the minimum time-of-flight measurement period may be limited by the propagation time of an ultrasonic pulse 18 from base station 12 to tracked object 14 (which is approximately 3 milliseconds for a separation of about 1 meter), the time difference-of-arrival can be measured at a high update rate (Fig. 4, par [0048], see Przybyla).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the three dimensional object-localization and tracking using ultrasonic pulses taught by Przybyla with the system of Chung in view of Sylvain in view of Liu such that to obtain wherein the third audio transmission is detected within one second of detecting the first audio transmission as claimed in order improve the accuracy of the position estimates, as suggested by Przybyla in paragraph [0057].
	
14.	Claims 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung U.S. Patent Application Publication 20130262198 in view of Sylvain U.S. Patent Application Publication 20120262531 in view of Liu et al. U.S. Patent Application Publication 20200227039 (hereinafter, “Liu”), and further in view of Duncan U.S. Patent Application Publication 20020147594; previously cited.
 
	Regarding claim 13, Chung in view of Sylvain in view of Liu teaches the method of claim 1.  Chung in view of Sylvain in view of Liu, as modified, teaches the voice trigger circuit 121 serves to choose one sensing microphone of the microphone matrix 110, execute a voice trigger sensing operation (a voice trigger sensing stage in the voice command identification operation) according to the sound signal generated by the sensing microphone, and determine whether to trigger a subsequent process (e.g., a voice purify stage, a voice command identify stage, and a voice command execute stage in the voice command identification operation) according to the result of the voice trigger sensing operation (par [0030], see Liu).
	However, Chung in view of Sylvain in view of Liu does not explicitly disclose wherein detecting the first audio transmission in the first audio signal comprises detecting a second portion of the first audio transmission in the first audio signal, the first portion of the first audio transmission including a predetermined audio sequence. 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for packing and decoding audio and other data taught by Duncan with the system of Chung in view of Sylvain in view of Liu such that to obtain wherein detecting the first audio transmission in the first audio signal comprises detecting a second portion of the first audio transmission in the first audio signal, the first portion of the first audio transmission including a predetermined audio sequence as claimed in order to allow the manner in which the data is packed into the compression packet to be determined so 

	Regarding claim 14, Chung in view of Sylvain in view of Liu in view of Duncan teaches the method of claim 13.  Chung in view of Sylvain in view of Liu in view of Duncan, as modified, teaches wherein the second portion of the first audio transmission is a preamble indicating the start of the first audio transmission (The sub-frame is transmitted LSB first, so that the preamble is the leading information in the sub-frame, see Fig. 1, par [0019], see Duncan).

Response to Arguments

15.	Applicant's arguments with respect to claims 1-21 have been considered but are moot in view of the new grounds of rejection. 
	
16.	Applicant asserts on page 11, first to third paragraphs regarding claims 15 and 1:
	
Accordingly, Sylvain as cited does not discuss or otherwise disclose selecting transmitters based on received audio signals.
Liu also fails to remedy this deficiency of Chung. Specifically, Liu as cited does not describe selecting between different audio transmitters and therefore cannot disclose selecting a transmitter based on received audio signals. 
Therefore, for at least these reasons, and because the additionally-cited prior art references fail to remedy these deficiencies, the cited prior art fails to disclose at least ""identifying ... at least one first transmitter positioned to transmit audio transmissions to computing devices located 


	Examiner respectfully disagrees.  As presented above in the Office Action, in determining the unobviousness of claim invention, it is formulated rejection based on combinations of references, Chung in view of Sylvain in view of Liu. Thus, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  It should be noted that as presented above in the Office Action, Chung in view of Sylvain in view of Liu teaches all the claimed limitations.

Conclusion

17.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654